                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF FLORIDA
                             PANAMA CITY DIVISION

WILLIAM L. NETTING, JR.,

          Plaintiff,

v.                                                            Case No. 5:19cv119-TKW-MJF
SECRETARY DEPT. OF
CORRECTIONS, et al.,

          Defendant.
                                                     /

                                             ORDER

          This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc.10). No objections to the Report and Recommendation were

filed.1        Having reviewed the Report and Recommendation, I agree with the

magistrate judge’s determination that Plaintiff’s complaint fails to state a claim upon

which relief can be granted and that any amendment would be futile.

          Accordingly, it is ORDERED that:

          1.      The magistrate judge’s Report and Recommendation is adopted and

                  incorporated by reference in this Order.


      1
       It does not appear that Plaintiff received the Report and Recommendation because the copy
mailed to him was returned as undeliverable. See Doc. 11. That, however, does not preclude the
Court from adopting the Report and Recommendation since it was mailed to the most recent
address the Court has for Plaintiff, see Doc. 9, at 12, and that is the same address listed for Plaintiff
on the Department of Corrections website. It is Plaintiff’s responsibility to keep his address up to
date with the Court and his failure to do so is tantamount to an abandonment of the case.
2.   The complaint (Doc. 1) is DISMISSED with prejudice.

3.   The Clerk shall close the case file.

     DONE and ORDERED this 25th day of October, 2019.

                          T. Kent Wetherell, II
                         T. KENT WETHERELL, II
                         UNITED STATES DISTRICT JUDGE




                                  2
